[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STAY
The Court is satisfied that the motion to stay proceedings in order that the matter be referred to arbitration pursuant to the CT Page 10330 terms of the parties' contract should be granted.
The Court grants the motion for the following reasons:
         1. No authority to find that the plaintiffs have waived the right under the terms of their contract to make the claim for arbitration.
         2. The Court finds that there are no issues that have been initiated by the defense such as set off, cross complaint or counterclaim which would give some basis for consideration that the defendant itself has been prejudiced.
         3. The economics of the situation dictate that arbitration would be less expensive for the parties and in accord with the present trend in the court system to provide alternates to dispute resolution than the traditional jury trial.
         4. There is no basis to determine that the plaintiffs are beyond a reasonable period of time during which to make the requests for arbitration under the terms of their contract since the record before the court indicates clearly that the counsel and the plaintiffs were at a disadvantage by reason of their foreign residence during the pendency of this action. For all the foregoing reasons the motion is granted.
FORD, JUDGE